

116 HR 4720 IH: To amend title 10, United States Code, to establish the Assistant Secretary of Defense for Space, and for other purposes.
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4720IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish the Assistant Secretary of Defense for Space, and for other purposes. 
1.Assistant Secretary of Defense for Space 
(a)Establishment of positionSection 138(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (5)One of the Assistant Secretaries is the Assistant Secretary of Defense for Space. The Assistant Secretary shall have as the Assistant Secretary’s principal duty the overall supervision (including oversight of policy and resources) of space activities of the Department of Defense. The Assistant Secretary is the principal civilian adviser to the Secretary of Defense on space operations and space conflict matters and (after the Secretary and the Deputy Secretary of Defense) is the principal space official within the senior management of the Department of Defense. Subject to the authority, direction, and control of the Secretary, the Assistant Secretary shall do the following: 
(A)Exercise authority, direction, and control of all space administrative matters relating to the organization, training, and equipping of space forces. (B)Assist the Secretary in the development and supervision of policy, program planning and execution, and allocation and use of resources for the activities of the Department of Defense for the following: 
(i)Space operations, defending national security assets in space, and the other space activities of the Department. (ii)Integration of the activities of the Department to most efficiently and effectively provide for space-related activities. 
(C)Perform such additional duties as the Secretary may prescribe.. (b)Plan on acquisition system for defense space resources (1)Plan requiredNot later than 180 days after the date of the appointment, by and with the advice and consent of the Senate, of the first Assistant Secretary of Defense for Space appointed after the date of the enactment of this Act, the Assistant Secretary of Defense for Space shall submit to the congressional defense committees a plan to establish a separate, alternative acquisition system for defense space resources, including for acquisitions with respect to space vehicles, ground segments relating to such vehicles, and satellite terminals. 
(2)ScopeThe plan required by paragraph (1) shall cover acquisitions of defense space resources for the Department of Defense, other than resources for the National Reconnaissance Office and other elements of the Department that are elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)). (3)ElementsThe plan required by paragraph (1) shall include recommendations on whether the alternative acquisition system covered by the plan should use the Joint Capabilities Integration and Development System process or another requirements process that is developed by the Assistant Secretary for purposes of the plan. 
(4)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 